DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/4/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-6,8-9,11-13,15-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smayling et al(US 10,341,108) in view of Baseman et al(US 2010/0017009).
Claim 1: Smayling disclose at a plurality of patterning steps where lithographic patterns are defined and etched in (col.5,lines 17-25: each IC in a production using electron beam direct writing, 
Claim 2: Smayling disclose marking is an intentional defect defined by damaged bits in the memory array in (col.8,lines 2-13).
Claim 4: Smayling disclose each of the die of the wafer are scanned by a scanning electron microscope in (fig.1 and col.6,lines 29-51; col.8,lines 14-24).   
	Claim 5: Smayling disclose wherein a scanned pattern of each of the die of the wafer are compared to an original design pattern to determine tampering in (col.8,lines 2-24).
	Claim 6: Smayling disclose inspection tool is controlled by a third party in (col.7,lines 13-21;col.22,lines 12-22).
Claim 8: Smayling disclose at a plurality of patterning steps where lithographic patterns are defined and etched in (col.5,lines 17-25: each IC in a production using electron beam direct writing, 
Claim 9: Smayling disclose marking is an intentional defect defined by damaged bits in the memory array in (col.8,lines 2-13).
Claim 11: Smayling disclose each of the die of the wafer are scanned by a scanning electron microscope in (fig.1 and col.6,lines 29-51; col.8,lines 14-24).   
	Claim 12: Smayling disclose wherein a scanned pattern of each of the die of the wafer are compared to an original design pattern to determine tampering in (col.8,lines 2-24).
	Claim 13: Smayling disclose inspection tool is controlled by a third party in (col.7,lines 13-21;col.22,lines 12-22).
Claim 15: Smayling disclose an identification tool for marking each die with an unclonable identification in a memory array in (col.6,lines 7-22; col.7,lines 13-21;col.8,lines 14-43: embedded secure 
Claim 16: Smayling disclose marking is an intentional defect defined by damaged bits in the memory array in (col.8,lines 2-13).
Claim 18: Smayling disclose each of the die of the wafer are scanned by a scanning electron microscope in (fig.1 and col.6,lines 29-51; col.8,lines 14-24).   
	Claim 19: Smayling disclose wherein a scanned pattern of each of the die of the wafer are compared to an original design pattern to determine tampering in (col.8,lines 2-24).
	Claim 20: Smayling disclose inspection tool is controlled by a third party in (col.7,lines 13-21;col.22,lines 12-22).

s 7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smayling et al(US 10,341,108) in view of Baseman et al(US 2010/0017009) and further in view of Krilic(US 10,872,655).
Claims 7,14: Smayling nor Baseman specifically disclose memory array is a static random access memory(SRAM). Krilic disclose SRAM in (col.1,lines 46-67; col.4, lines 45-67). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ SRAM as taught in Krilic with system of Smayling in order to enhance read and write speed and further SRAM consumes less electric powers compares to non-volatile memory.
Allowable Subject Matter
Claims 3,10,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOSUK SONG/Primary Examiner, Art Unit 2435